DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Bansal et al. (U.S. PGPub 2018/0176261) teaches the network traffic flows and collects flow information for a set of VMs that constitute an application (See Fig. 2, #205 and [0057]). The process then reduces the collected flow information by aggregating flows into groups of related flows (See Fig. 2, #210, #215 and [0058]). Flows are grouped based on network topology and traffic types (See Fig. 2, #215 and [0058]). The flow analysis in some embodiments is performed by the network virtualization manager (e.g., by analytics engine 125 in FIG. 1), interpreted as the server (See [0047] and [0076]).  
Claims 1-16 appear to be novel and inventive because prior art fails to show or teach a host computer performing the operations as claimed as well as after each time period of a plurality of time periods performing the operations as claimed.
Claims 18-20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/8/2022